Dethmers, C. J.
This is suit to abate an alleged nuisance and recover damages occasioned thereby. *700The nuisance, was claimed to result from operation of a bump shop. The property upon which it is located is zoned for industrial use and the immediately surrounding property is zoned either industrial or commercial. The bump-shop operation is a permitted use for the property in question under the governing ordinance. Plaintiff resided next door on property belonging to the estate of her deceased father.
The trial court entered a decree dismissing plaintiff’s bill of complaint on the ground that there was no evidence of nuisance. Nothing in plaintiff’s appendix throws any light on the question. Examination of the original record persuades us that the trial court was right in finding no proof of nuisance.
On oral argument in this Court plaintiff admitted that, since trial, her father’s estate had sold its property and that -she no longer had any legal interest in it.
Decree affirmed, without costs, defendants having filed no brief.
Sharpe, Smith, Edwards, Voelker, Kelly, Carr, and Black, JJ., concurred.